DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to the amendment filed 06/16/2022.
In response to Amendment filed on 06/16/2022, claim rejections under 35 U.S.C. § 101 and 112 (b) have been withdrawn.
Claims 1, 6-15 and 20 are currently amended.
Claims 1-20 are currently pending.
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 8-11, 13-14, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Andrianov et al. (US 2020/0012510 A1) (hereinafter Andrianov) in view of Bruun et al. (US 2016/0335111 A1) (hereinafter Bruun) and further in view of WO2016070559 Al (NPL: WO2016070559A1_English_translated.pdf; “Method and Apparatus for elastic scaling of vnf”, Priority date: April 11, 2014 ) (hereinafter WO2016070559) and further in view of Sakata et al. (US 2021/0344611 A1) (hereinafter Sakata).

As per claim 1, Andrianov discloses (Currently Amended) A device upgrade method, wherein the method comprises: creating a target VNFC (virtualised network function component) by using an initial NFVI (network functions virtualisation infrastructure) resource, wherein the target VNFC comprises at least one target virtual machine, and NFVI resources occupied by the target VNFC are fewer than those occupied by a to-be-upgraded VNFC (e.g. Andrianov: [0009-0013] discloses method/system/medium having VNFM that receives request and initiates VNFC.  [Fig. 1] [0029-0033] discloses creating VNF components using NFVI resources.  Each VNFC may be implemented using a VM.  [0044-0045] [0050] discloses creating a new VNFC.  As disclosed by AAPA: [Applicant’s disclosure: Background [0003-0007]] it is a conventional technique for upgrading the earlier VNFC by using NFVI resources to create the new VNFC.); releasing an NFVI resource occupied by the first to-be-migrated virtual machine group  (e.g. Andrianov: [0033] discloses horizontal or vertical scaling of VNFC instances by releasing unused capacity of resources from a VNFC instances and adding the resources to another VNFC instance.);  performing a first scale-out/up on the target VNFC by using an NFVI resource in a resource pool, wherein the resource pool comprises the NFVI resource obtained by releasing the first to-be-migrated virtual machine group (e.g. Andrianov: [Abstract] discloses detecting a need to scale VNFC based on the resource utilization and remaining capacity.  [0007-0008] discloses NFVO’s tasks include lifecycle management including scale-out/in of virtualized network services.  [0033] discloses horizontal or vertical scaling of VNFC instances by releasing unused capacity of resources from a VNFC instances and adding the resources to another VNFC instance.).
Andrianov does not expressly disclose wherein the target VNFC comprises NFVI resources occupied by the target VNFC are fewer than those occupied by a to-be-upgraded VNFC;  migrating a service carried by a first to-be-migrated virtual machine group to the target virtual machine or a second to-be-migrated virtual machine group, wherein the first to-be-migrated virtual machine group comprises some virtual machines in the to-be-upgraded VNFC, and the second to-be-migrated virtual machine group comprises a virtual machine in the to-be-upgraded VNFC except the first to-be-migrated virtual machine group; and migrating a service carried by the second to-be-migrated virtual machine group to the target VNFC obtained after the first scale-out/up, wherein the device upgrade method does not require that reserved NFVI resources are more than or equal to the NFVI resources occupied by the to-be-upgraded VNFC.
However, Bruun discloses creating a target VNFC (virtualised network function component) by using an initial NFVI (network functions virtualisation infrastructure) resource, wherein the target VNFC comprises at least one target virtual machine, and NFVI resources occupied by the target VNFC are fewer than those occupied by a to-be-upgraded VNFC (e.g. Bruun: [0021] [0031] discloses VNFC is created with deactivated VMs that forms resource pool.  [0045] [0057] discloses forming a VNFC and creating a number of deactivated VMs for the VNFC.  Thus, when a new VNFC is created with deactivated virtual machine uses less resources than the scaled-out VNFC with active VMs.).  Bruun further discloses performing a first scale-out/up on the target VNFC by using an NFVI resource in a resource pool (e.g. Bruun: [Abstract] [0018] [0023] [0025] [0028].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of creating a VNFC with deactivated VMs that form the resource pool as taught by Bruun into Andrianov because it would allow faster scale-outs that is desirable, particularly for telecommunications networks which can experience rapid fluctuations in user activity volumes which are continuously being modified and upgraded to improve existing and to provide new services (See Bruun: [0019-0020] [0028]).
The combination of Andrianov and Bruun does not expressly disclose migrating a service carried by a first to-be-migrated virtual machine group to the target virtual machine and/or a second to-be-migrated virtual machine group, wherein the first to-be-migrated virtual machine group comprises some virtual machines in the to-be-upgraded VNFC, and the second to-be-migrated virtual machine group comprises a virtual machine in the to-be-upgraded VNFC except the first to-be-migrated virtual machine group; and migrating a service carried by the second to-be-migrated virtual machine group to the target VNFC obtained after the first scale-out/up, wherein the device upgrade method does not require that reserved NFVI resources are more than or equal to the NFVI resources occupied by the to-be-upgraded VNFC.
However, WO2016070559 discloses migrating a service carried by a first to-be-migrated virtual machine group to the target virtual machine and/or a second to-be-migrated virtual machine group, wherein the first to-be-migrated virtual machine group comprises some virtual machines in the to-be-upgraded VNFC, and the second to-be-migrated virtual machine group comprises a virtual machine in the to-be-upgraded VNFC except the first to-be-migrated virtual machine group; and migrating a service carried by the second to-be-migrated virtual machine group to the target VNFC obtained after the first scale-out/up (e.g. WO2016070559: [Abstract] discloses method and apparatus for elastic scaling of a VNF.  When a newly created VNFC enters, a VNF migrates stateful service data to the newly created VNFC.  When the VM corresponding to the VNFC is about to exit the service is deleted, the VNF migrates stateful service data on the VNFC to exit the service to the other VNFC.  [page 5] discloses migrating service from the VNFC to be withdrawn to a new/target VNFC.   Before deleting the VM corresponding to the VNFC to be logged-out, the VNF migrates the service on the VNFC to be logged out to newly created VNFC.  Also see [page 9, claims 1-13].  WO2016070559 also discloses horizontal and vertical scale-out/scale-in process required for migrating service from a VNFC that is about to exit to a new VNFC.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of migrating the service form VM of VNFC that are about to exit to VMs of the new VNFC as taught by WO2016070559 into Andrianov and Bruun because technical solution provides elastic resource expansion that avoids the impact on the ongoing service and improves availability of the VNF (See : WO2016070559 [page 8, last paragraph]).
The combination of Andranov, Bruun and WO2016070559 does not expressly disclose wherein the device upgrade method does not require that reserved NFVI resources are more than or equal to the NFVI resources occupied by the to-be-upgraded VNFC. 
However, Sakata discloses wherein the device upgrade method does not require that reserved NFVI resources are more than or equal to the NFVI resources occupied by the to-be-upgraded VNFC (e.g. Sakata: [0018-0019] discloses changing the resource requirement of virtual network function that does not have resources to be allocated according to a predetermined adjustment policy, and define resources to be allocated to the virtual network function that does not have resources to be allocated.  With such, configuration, even when there is no resource satisfying the resource requirements of the virtual network function, the network service management can provide the network service by changing to relax the resource requirements according to the adjustment policy and allocating the resource to the virtual network function.  It is not necessary to wait for the activation of the virtual network function until the resource satisfying the resource requirements is available.  Thus, the disclosed method does not require reserved NFVI resources to be more than or equal to the resources required/occupied.  Also see [0021] [0062] [0082] [0166].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of utilizing resource adjustment policy to change and relax resource requirements of the virtual network function as taught by Sakata into Andrianov, Bruun, and WO2016070559 because technical solution shortens the lead time for providing the network service without waiting for the activation of the virtual network function until the resource satisfying the resource requirements is available (See Sakata: [0019] [0021]).

As per claim 2, the combination of Andrianov, Bruun, WO2016070559 and Sakata discloses The method according to claim 1 [See rejection to claim 1 above], wherein the performing the first scale-out/up on the target VNFC by using the NFVI resource in the resource pool comprises: adding, to the target VNFC, a new virtual machine created by using the NFVI resource in the resource pool; or expanding a capacity of a virtual machine in the target VNFC by using the NFVI resource in the resource pool (e.g. Andrianov: [Abstract] [0008-0012] discloses multi-tiered VNF scaling that includes vertical scaling of the current virtual machine by allocating additional resources to the current VM, and horizontal scaling of the current VM by instantiating a new virtual machine.  Also see [0032-0033] [0037-0038] [0040-0042].  Bruun: [Abstract] [0018-0019] [0023] [0028] [0032] discloses scaling-out the VNF by activating a number of deactivated VMs of VNFC.  Also see [Fig. 4].  WO2016070559: [page 2] “NFV’s elastic expansion technology includes horizontal-scaling and vertical-scaling.  VNF   There are two ways to adjust elastic expansion: one is horizontal adjustment, that is, adjusted by adding/deleting a virtual machine, which is scale out/in; the other is vertical adjustment, that is, by adjusting amount of resources allocated to the VM.). 

As per claim 3, the combination of Andrianov, Bruun, WO2016070559 and Sakata discloses The method according to claim 2 [See rejection to claim 2 above], wherein the adding, to the target VNFC, the new virtual machine created by using the NFVI resource in the resource pool comprises: adding the new virtual machine to the target VNFC, wherein the new virtual machine is a virtual machine created by using the NFVI resource obtained by releasing the first to-be-migrated virtual machine group (e.g. Andrianov: [Abstract] [0008-0012] discloses multi-tiered VNF scaling that includes vertical scaling of the current virtual machine by allocating additional resources to the current VM, and horizontal scaling of the current VM by instantiating a new virtual machine.  [0032-0033] discloses horizontal or vertical scaling of VNFC instances by releasing unused capacity of resources from a VNFC instances and adding the resources to another VNFC instance. Bruun: [Abstract] [0018-0019] [0023] [0028] [0032] discloses scaling-out the VNF by activating a number of deactivated VMs of VNFC.  Also see [Fig. 4].  WO2016070559: [page 2] “NFV’s elastic expansion technology includes horizontal-scaling and vertical-scaling.  VNF   There are two ways to adjust elastic expansion: one is horizontal adjustment, that is, adjusted by adding/deleting a virtual machine, which is scale out/in; the other is vertical adjustment, that is, by adjusting amount of resources allocated to the VM.). 

As per claim 4, the combination of Andrianov, Bruun, WO2016070559 and Sakata discloses The method according to claim 2 [See rejection to claim 2 above], wherein the expanding the capacity of the virtual machine in the target VNFC by using the NFVI resource in the resource pool comprises: expanding the capacity of the virtual machine in the target VNFC by using the NFVI resource obtained by releasing the first to-be-migrated virtual machine group (e.g. Andrianov: [Abstract] [0008-0012] discloses multi-tiered VNF scaling that includes vertical scaling of the current virtual machine by allocating additional resources to the current VM, and horizontal scaling of the current VM by instantiating a new virtual machine.  [0032-0033] discloses horizontal or vertical scaling of VNFC instances by releasing unused capacity of resources from a VNFC instances and adding the resources to another VNFC instance.  WO2016070559: [page 2] “NFV’s elastic expansion technology includes horizontal-scaling and vertical-scaling.  VNF   There are two ways to adjust elastic expansion: one is horizontal adjustment, that is, adjusted by adding/deleting a virtual machine, which is scale out/in; the other is vertical adjustment, that is, by adjusting amount of resources allocated to the VM.  Also see [page 4, steps 208-510].). 

As per claim 6, the combination of Andrianov, Bruun, WO2016070559 and Sakata discloses (Currently Amended) The method according to claim 1 [See rejection to claim 1 above], wherein the migrating the service carried by the first to-be-migrated virtual machine group to the target virtual machine or the second to-be-migrated virtual machine group comprises: migrating, based on a predefined condition of each service carried by the first to-be-migrated virtual machine group, each service carried by the first to-be-migrated virtual machine group (e.g. WO2016070559: [pages 8-9, claims 1, 5, 9 and 11] discloses VNF migrates the stateful service data on the VNFC under its jurisdiction to the newly created VNFC according to the preset balancing policy.  It is understood that service may be migrated from any VMs or groups of VMs of VNFC under VNF jurisdiction to other VMs of newly created VNFC.  Furthermore, VNF may migrate the service based on any equilibrium or balancing policies that may ensure load balancing between VNFCs, including but not limited to one or more of the following: a protocol for interconnecting networks between VNFCs (IP, traffic balancing, online session balancing and number of registered users, etc.).  See page 8.). 

As per claim 7, the combination of Andrianov, Bruun, WO2016070559 and Sakata discloses (Currently Amended) The method according to claim 1 [See rejection to claim 1 above], wherein the migrating the service carried by the second to-be-migrated virtual machine group to the target VNFC obtained after the first scale-out/up comprises: migrating, based on a predefined condition of each service carried by the second to-be-migrated virtual machine group, each service carried by the second to-be-migrated virtual machine group (e.g. WO2016070559: [pages 8-9, claims 1, 5, 9 and 11] discloses VNF migrates the stateful service data on the VNFC under its jurisdiction to the newly created VNFC according to the preset balancing policy.  It is understood that service may be migrated from any VMs or groups of VMs  of VNFC under VNF jurisdiction to other VMs of newly created VNFC.  Furthermore, VNF may migrate the service based on any equilibrium or balancing policies that may ensure load balancing between VNFCs, including but not limited to one or more of the following: a protocol for interconnecting networks between VNFCs (IP, traffic balancing, online session balancing and number of registered users, etc.).  See page 8.). 

As per claims 8-11, 13 and 14, these are medium claims having similar limitations as cited in method claims 1-4, 6 and 7, respectively.  Thus, claims 8-11, 13 and 14 are also rejected under the same rationale as cited in the rejection of rejected claims 1-4, 6 and 7, respectively.

As per claims 15-18 and 20, these are device claims having similar limitations as cited in method claims 1-4 and 6, respectively.  Thus, claims 15-18 and 20 are also rejected under the same rationale as cited in the rejection of rejected claims 1-4 and 6, respectively.

Allowable subject matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 06/16/2022 have been fully considered but they moot in view of new ground of rejections necessitated by the amendment.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Celozzi et al. (US 2021/0288827 A1) discloses “operations of scaling happen when there is a need to change the capacity provided by the instantiated VNFCs. For example, if there is one VNFC instantiated that can handle 100000 subscribers and the network operator wants to increase this capacity to 150000 scaling is needed. One way of achieving this would be by instantiating a second VNFC in a deployment flavour capable of handling 50000 subscribers. This would be scaling-out. As a result the total capacity would be 100000+50000=150000 subscribers.  Alternatively, scaling-up could be applied. This means that the one instantiated VNFC would have vCPU and/or RAM increased to a size that allows for handling 150000 subscribers.” This implies that a VNFC can be instantiated with less NFVI resources then required NFVI resources to and then the VNFC can be scaled-out to support 15000 subscribers when required resources become available.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIREN PATEL whose telephone number is (571)270-3366366.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 25, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196